MEMORANDUM OPINION
                                         No. 04-11-00870-CR

                             EX PARTE JUAN GABRIEL CISNEROS

                     From the 79th Judicial District Court, Brooks County, Texas
                                  Trial Court No. 88-02-02179-CR
                            Honorable Marisela Saldana, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: February 8, 2012

DISMISSED FOR LACK OF JURISDICTION

           The trial court denied appellant’s application for writ of habeas corpus on July 25, 2011.

The notice of appeal was due to be filed August 24, 2011. TEX. R. APP. P. 26.2(a)(1). A motion

for extension of time to file the notice of appeal was due on September 8, 2011. TEX. R. APP. P.

26.3. Appellant filed his notice of appeal on October 21, 2011 and he did not file a motion for

extension of time. Accordingly, on December 28, 2011, this court ordered appellant to show

cause in writing why this appeal should not be dismissed for lack of jurisdiction. On January 23,

2012, appellant responded by stating a request for findings of fact were filed by his attorney on

August 9, 2011 and, following a September 23, 2011 hearing, the trial court stated it would file

findings but failed to do so.
                                                                                     04-11-00870-CR


       The time in which to file a notice of appeal in a civil appeal may be extended by the

timely filing of a request for findings of fact and conclusions of law. See TEX. R. APP. P.

26.1(a)(4). However, in a criminal appeal, only the filing of a motion for new trial will extend a

defendant’s time in which to file a notice of appeal. See TEX. R. APP. P. 26.2(a)(2). Therefore,

appellant’s request that the trial court enter findings of fact did not extend the deadline by which

he was required to file his notice of appeal.

       Accordingly, we must dismiss this appeal for lack of jurisdiction.



                                                             PER CURIAM

DO NOT PUBLISH




                                                -2-